Citation Nr: 1401072	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  13-32 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether a September 2007 rating decision's denial of service connection for pleural plagues and parenchymal scarring consistent with asbestosis (hereinafter, "asbestosis") was the product of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty from December 1945 to November 1947.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which found that no revision was warranted in the September 2007 rating decision's denial of service connection for asbestosis on the basis of CUE.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection was denied for asbestosis by a September 2007 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.

2.  The September 2007 rating decision's denial of service connection for asbestosis was the product of CUE.


CONCLUSION OF LAW

Inasmuch as the September 2007 rating decision's denial of service connection for asbestosis was the product of CUE, the benefit sought on appeal is allowed.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2013); Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board also notes, however, that the United States Court of Appeals for Veterans Claims (Court) has held that the with the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE in prior Board decisions or in prior rating decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Service connection was denied for asbestosis by a September 2007 rating decision.  The Veteran was informed of this decision, including his right to appeal, and did not appeal.  Therefore, that decision is final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

The Board notes that, under 38 C.F.R. §§ 3.104(a), 3.105(a) and 20.1103 taken together, a rating decision is final and binding in the absence of CUE.  Under 38 C.F.R. § 3.105(a), "[p]revious determinations which are final and binding ...will be accepted as correct in the absence of clear and unmistakable error."  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  The Court has provided the following guidance with regard to a claim of CUE:

In order for there to be a valid claim of 'clear and unmistakable error,' there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The Court in Russell further stated:

Errors that would not have changed the outcome are harmless; by definition, such errors do not give rise to the need for revising the previous decision.  The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was a 'clear and unmistakable error' must be based on the record and the law that existed at the time of the prior AOJ [agency of original jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The Board wishes to emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and unmistakable error' requires that error, otherwise prejudicial, must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be remembered that clear and unmistakable error is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In Russell, Fugo and other decisions, the Court has emphasized that merely to aver that there was CUE in a rating decision is not sufficient to raise the issue.  The Court has further held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of clear and unmistakable error.

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell. at 314.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

The Board also wishes to note that in adopting regulations governing claims of CUE in prior Board decisions, VA adopted essentially the same framework as expressed in the aforementioned caselaw.  See 38 C.F.R. § 20.1400-1411.

Under the law in effect at the time of the September 2007 rating decision, to establish "direct" service connection, there must, in general, be (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Board further notes that, at the time of the September 2007 rating decision, there was no specific statutory or regulatory guidance with regard to asbestos-related claims.  However, VA had issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provided guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular had been included in a VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 7.21.  Further, the Court had held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

These guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease. M21-1, part VI, para. 7.21(b)(1) and (2).  It is noted that an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  M21-1, Part VI, para 7.21(a). 

The Court has further held that in adjudicating asbestos-related claims, it must be determined whether development procedures applicable to such claims have been followed.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  The guidelines provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease; that rating specialists are to develop any evidence of asbestos exposure before, during and after service; and that a determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.  M21-1, part VI, para. 7.21(d)(1). 

There is no dispute that there was medical evidence of asbestosis at the time of the September 2007 rating decision, to include the findings of an August 2007 VA medical examination.  The Board further notes that in observing the evidence of record at the time of the September 2007 rating decision, there was no dispute as to whether the Veteran had in-service asbestos exposure; i.e., the record reflects such exposure was conceded in this case.  However, the record also reflects many years of post-service, occupational asbestos exposure.  

The Board further observes that there was no indication of the Veteran's asbestosis in his service treatment records, or for many years after service to include VA medical examinations conducted in September 1948 and December 1957.  Nevertheless, this is consistent with the aforementioned guidelines which state that asbestos-related disorders can develop decades after exposure.

Finally, the Board notes that the August 2007 VA medical examination included a positive medical opinion relating the etiology of the Veteran's current asbestosis to his conceded in-service asbestos exposure.  Specifically, the examiner stated that asbestos related lung condition is as likely as not (50/50 probability) caused by or a result of service.  In support of this opinion, the examiner noted his account of in-service asbestos exposure and that X-rays and CT scans were consisted with asbestos-related lung disease.  Granted, the examiner also noted that the Veteran reported asbestos exposure of 20 years during his 50 years in the construction business; that his construction career had resulted in greater exposure to asbestos that his military service, and, thus, it seems that the effects of his non-military exposure would have had a greater impact on the development of asbestos that did his military career; and that they did not know whether he would have developed asbestos related lung disease if he had been exposed only during service.

In summary, the evidence shows that the Veteran satisfied all of the legal requirements for establishing direct service connection, and that the evidence in support of the claim was consistent with the circumstances of his acknowledged military service.  The Board acknowledges that a document from a VA rating service specialist found that the rationale provided by the August 2007 VA examiner appeared inconsistent with the positive medical opinion, and that the September 2007 rating decision itself emphasized the fact that the examiner stated the Veteran had greater post-service asbestos exposure than in-service exposure.  Nevertheless, this does not change the fact that the examiner affirmatively opined that his asbestosis was at least as likely as not caused by or a result of service.  

To the extent it was found that the August 2007 VA examiner's rationale was deficient, the law in effect at that time stated that when the medical evidence of record was insufficient or of doubtful weight or credibility, VA must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.  In any event, VA was not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see also 38 C.F.R. § 4.2 (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  In this case, the August 2007 VA examiner was requested to provide an addendum to the examination, but responded that she was sticking with the opinion provided and that no addendum was forthcoming.  No competent medical opinion was otherwise of record at the time of the September 2007 rating decision which refuted the opinion linking the etiology of the Veteran's current asbestosis to his conceded in-service exposure.  In other words, the August 2007 VA examiner's positive medical opinion was unrefuted by the evidence of record at the time of the September 2007 rating decision.

In view of the foregoing, the Board finds that it was undebatable that service connection was warranted for asbestosis based upon the facts of record and law in effect at the time of the September 2007 rating decision.  Consequently, that decision's denial of service connection for asbestosis was the product of CUE.  Therefore, the prior denial of service connection for asbestosis is reversed.

ORDER

Inasmuch as the September 2007 rating decision's denial of service connection for asbestosis was the product of CUE, the benefit sought on appeal is allowed.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


